Exhibit 10.2 - First Amendment to Support Agreement dated December 2, 2011
 

FIRST AMENDMENT TO SUPPORT AGREEMENT
 
This FIRST AMENDMENT TO SUPPORT AGREEMENT (this “Amendment”), dated as of
December 2, 2011, among Lee Enterprises, Incorporated (the “Company”), the other
Company Parties and the lenders from time to time party to the Support Agreement
referred to below.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Support
Agreement.
 
RECITALS
 
WHEREAS, the Company Parties and the Consenting Lenders are parties to the
Support Agreement dated as of August 11, 2011 (as heretofore amended,
supplemented or otherwise modified, the “Support Agreement”);
 
WHEREAS, in accordance with the terms of the Support Agreement, the Company has
delivered to the Administrative Agent the Prepackaged Alternative Notice dated
November 7, 2011 and commenced a solicitation of the Lenders to accept or reject
the Plan;
 
WHEREAS, the parties hereto desire to amend the Support Agreement as set forth
in this Amendment to implement the restructuring transactions contemplated
thereby.
 
NOW, THEREFORE, in consideration of the foregoing and the premises, mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the parties hereto hereby agree as follows:
 
 
       Section 1.   AMENDMENTS.
 
1.1   Amendments to the Term Sheet.
 
(a)   The Support Agreement is hereby amended by deleting in its entirety the
text next to the heading “Existing Obligations Under PD LLC Notes” in Exhibit A
thereto and substituting in lieu thereof:
 
“The obligations under the existing PD LLC Notes, in the aggregate principal
amount of approximately $122,855,000 (after giving effect to the Reserve Account
Payment, the Operating Account Payment and the Lee Closing Date Payment (each
term as defined in the Pulitzer Support Agreement that is referenced and defined
below) shall be exchanged, in accordance with the terms set forth in that
certain Support Agreement dated as of December 2, 2011, by and among each of the
Company Parties, Star Publishing Company, and the holders of the PD LLC Notes
from time to time party thereto (as amended, supplemented or otherwise modified
in accordance with the terms thereof and hereof, together with all term sheets
and annexes thereto, the “Pulitzer Support Agreement”), for new notes (the “New
PD LLC Notes”) having the same aggregate principal amount, with an increase to
such principal amount as additional consideration in the aggregate amount equal
to $3,500,000.”.
 
 
1
 

--------------------------------------------------------------------------------

 


(b)   The Support Agreement is hereby amended by deleting all references to
“Borrower and its subsidiaries” in their entirety and substituting in lieu
thereof “Credit Parties” in the first paragraph next to the heading “Mandatory
Prepayments” in Exhibit A to the Term Sheet.
 
(c)   The Support Agreement is hereby amended by deleting in its entirety the
text next the heading “Financial Covenants” in Exhibit A to the Term Sheet and
substituting in lieu thereof:
 
“A Lee-only interest coverage ratio and a Lee-only total leverage ratio with
levels as set forth on Annex III attached hereto (in each case tested quarterly
on an LTM basis), and a consolidated capital expenditure limitation with levels
as set forth on Annex III attached hereto and otherwise determined in accordance
with the Existing Credit Agreement (including, without limitation, capital
expenditure carry over provisions). The leverage and interest coverage ratios
will be based upon Consolidated EBITDA, consolidated indebtedness and
consolidated interest expense, as applicable, in each case substantially as
defined in the Existing Credit Agreement, but calculated to exclude the Pulitzer
Entities using substantially the same financial definitions (such excluded
EBITDA being the “Excluded Pulitzer EBITDA”),1 except that (1) Consolidated
EBITDA, Lee EBITDA and Excluded Pulitzer EBITDA (as applicable) and Consolidated
Interest Expense, Lee Interest Expense and Pulitzer Interest Expense (as
applicable) will be calculated to exclude (x) curtailment gains or losses
relating to Pulitzer benefit plans, (y) transaction expenses (beginning with the
June 2011 quarter) and (z) bankruptcy-related professional fees and expenses
payable by the Loan Parties or the Pulitzer Entities; (2) Excluded Pulitzer
EBITDA will be calculated to further exclude all cash payments by the Pulitzer
Entities for intercompany charges incurred by the Pulitzer Entities and owed or
paid to Lee and its non-Pulitzer subsidiaries, for fees, overhead and
administrative expenses which are incurred by Lee and its non-Pulitzer
subsidiaries and allocated to the Pulitzer Entities in a manner consistent with
past practices, in an aggregate amount not to exceed $20 million in any fiscal
year; and (3) Lee EBITDA will be calculated to include an add back for all cash
payments by the Pulitzer Entities for the intercompany charges described in
clause (2) above.  For purposes of the financial covenants, GAAP shall be as in
effect as of September 2011.”.
 
          
1
If such definitions or the exclusions above are modified in the documentation
for the New PD LLC Notes, the definitions and exclusions used in the financial
covenants for the First Lien Credit Facility for the Pulitzer exclusion will be
conformed to such modified definitions and the levels set forth in Annex III
shall be adjusted in a manner satisfactory to the Borrower, the First Lien Agent
and the Initial Backstop Lenders to achieve approximately the same variance from
the Borrower’s projections as are applicable to the levels currently set forth
on Annex III.

 
 
2
 

--------------------------------------------------------------------------------


(d)   The Support Agreement is hereby amended by amending Annex I to Exhibit A
to the Term Sheet by (i) deleting “5.00%” beneath “Eurodollar Loans Applicable
Margin for Revolving Loans” in the heading “Interest Rates” therein and
substituting in lieu thereof “5.50%” and (ii) deleting “4.00%” beneath “Base
Rate Loans Applicable Margin for Revolving Loans” in the heading “Interest
Rates” therein and substituting in lieu thereof “4.50%”.
 
(e)   The Support Agreement is hereby amended by deleting “5.00%” in the text
next to the heading “Letter of Credit Fees” in Annex I to Exhibit A to the Term
Sheet and substituting in lieu thereof “5.50%”.
 
(f)   The Support Agreement is hereby amended by deleting in its entirety the
text next to “Revolver Upfront Fee” in Annex I to Exhibit A to the Term Sheet
and substituting in lieu thereof the following text:
 
“3.00% of the commitments under the Revolving Credit Facility, 1.00% payable
upon the Borrower’s entry into the Revolver Commitment Letter referenced in
Section 4.7 of the Support Agreement, 1.00% payable upon the closing of the DIP
Facility contemplated by such Revolver Commitment Letter and 1.00% payable upon
the effective date of the Plan.”.


(g)   The Support Agreement is hereby amended by deleting paragraph 2(b) in
Annex II to Exhibit A to the Term Sheet in its entirety and substituting in lieu
thereof the following new paragraph 2(b):
 
“b.  Investments made in connection with the funding of contributions under any
qualified or non-qualified pension, retirement or similar employee compensation
plan, including, without limitation, split-dollar insurance policies in such
amounts as may be required under applicable law and consistent with the
Borrower’s past practices; provided that any such contributions by Lee and its
subsidiaries (excluding the Pulitzer Entities) to the Pulitzer Entities shall
not exceed $2,000,000 in any fiscal year of the Borrower.”.


(h)   The Support Agreement is hereby amended by deleting Annex III to Exhibit A
to the Term Sheet in its entirety and substituting in lieu thereof a new Annex
III in the form of Appendix 1 to this Amendment.
 
(i)   The Support Agreement is hereby amended by adding the following text to
the end of the text next to the heading “Affirmative and Negative Covenants” in
Exhibit B to the Term Sheet:
 
“The maximum principal amount of priority debt at the Pulitzer Entities will be
limited to (i) $10 million in principal amount of DIP financing plus (ii) the
closing date principal amount of the New PD LLC Notes, or following a new-money
refinancing in full thereof, $150 million in principal amount of senior secured
debt, provided that amounts in (ii) shall decrease dollar-for-dollar by the
amount of all principal payments under the New PD LLC Notes or such new-money
 
 
 
3
 

--------------------------------------------------------------------------------

 
 
 facility.  In the event the new-money refinancing increases the amount of first
lien debt at the Pulitzer Entities, the incremental net cash proceeds above (a)
the then-current balance of the New PD LLC Notes and (b) any fees and expenses
associated with the refinancing shall be paid to Lee under an exception to the
ring-fence, subject to the aggregate amount of all such restricted payments by
the Pulitzer Entities to Lee permitted under the Second Lien Loan Agreement
being limited to $7.7 million.”.
 
(j)   The Support Agreement is hereby amended by deleting Exhibit C to the Term
Sheet in its entirety and substituting in lieu thereof a new Exhibit C in the
form of Appendix 2 to this Amendment.
 
(k)   The Support Agreement is hereby amended by deleting Exhibit D to the Term
Sheet in its entirety and substituting in lieu thereof a new Exhibit D in the
form of Appendix 3 to this Amendment.
 
(l)   The Support Agreement is hereby amended by deleting all references to
“Pulitzer Notes” in the Term Sheet (and the annexes thereto) with “New PD LLC
Notes”.
 
1.2   Amendments to Section 2 (Termination Events).
 
(a)   Subsection 2.1(c) of the Support Agreement is hereby amended by (i)
deleting the word “or” at the end of subsection 2.1(c)(xi), (ii) deleting the
period at the end of subsection  2.1(c)(xii) and substituting in lieu thereof “;
or”, and (iii) adding the following new subsection immediately after subsection
2.1(c)(xii):
 
“(xiii)  the occurrence of a “Termination Event” or “Termination Date” under and
as defined in the Pulitzer Support Agreement (as defined in the Term Sheet).”.


(b)   Subsection 2.2(a) of the Support Agreement is hereby amended by adding the
following new sentence at the end of such subsection:
 
“Upon termination of this Support Agreement, any and all votes delivered by a
Consenting Lender prior to such termination may be withdrawn, and to the extent
withdrawn, such votes shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Company Parties.”.


1.3   Amendment to Section 4 (Representations, Warranties and Covenants).
 
Section 4 of the Support Agreement is hereby amended by adding the following new
Section 4.8 immediately after Section 4.7:


“4.8           Pulitzer Support Agreement
 
 
4
 

--------------------------------------------------------------------------------


 
The Company Parties agree not to amend, supplement or otherwise modify the
Pulitzer Support Agreement in a manner that is (x) materially inconsistent with
the Term Sheet without the prior written consent of the Administrative Agent,
the Required Consenting Lenders and the Initial Backstop Parties or (y) adverse
to the Administrative Agent, the Consenting Lenders or the Backstop Lenders
without the prior written consent of the Administrative Agent, the Required
Consenting Lenders or the Initial Backstop Lenders, as applicable.


1.4          Amendments to Section 7 (Miscellaneous Terms)
 
(a)   Subsection 7.7(a) is hereby amended by deleting the number “30” from the
proviso at the end of clause (i) in the third sentence thereof and substituting
“15” in lieu thereof.
 
(b)   Subsection 7.7(c) is hereby amended by adding the following sentence
immediately after the first sentence of such subsection:
 
“Notwithstanding anything herein to the contrary, in the event that a Consenting
Lender (or affiliate thereof) has a contractual obligation with respect to any
debt claims other then the Claims to vote such claims as directed by a third
party, such Consenting Lender’s (or affiliate’s) compliance with such direction
shall not be deemed a violation of any of the provisions of this Support
Agreement.”.
 
Section 2.   REPRESENTATIONS AND WARRANTIES.  Each of the Company Parties hereby
represents and warrants that (i) the representations and warranties in the
Support Agreement, after giving effect hereto, are true, correct and complete in
all respects on and as of the date hereof (except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and complete in all
respects as of such earlier date) and (ii) the Backstop Commitment Letter as
amended on the date hereof as contemplated by Section 3(e) is in full force and
effect.
 
Section 3.   CONDITIONS TO EFFECTIVENESS.  This Amendment shall become effective
upon the satisfaction of each of the following conditions:
 
               (a)  
execution and delivery of signature pages to this Amendment by (x) each of the
Company Parties, (y) the Required Consenting Lenders and (z) the Initial
Backstop Lenders;

 
               (b)  
the Pulitzer Support Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, the Initial Backstop Lenders and the Required
Consenting Lenders,  shall have become effective in accordance with its terms
and shall be in full force and effect;

 
               (c)  
an amendment to the Credit Agreement in substantially the form attached hereto
as Appendix 4 shall have become effective in accordance with its terms;

 
 
5
 

--------------------------------------------------------------------------------

 
               (d)  
the exhibits to the Amended Joint Prepackaged Plan of Reorganization for Lee
Enterprises, Incorporated and its Debtor Subsidiaries, dated as of December 2,
2011 (the “Plan”) including, without limitation, the New First Lien Credit
Agreement, the New Second Lien Term Loan Agreement and the New PD LLC Notes
Agreement (each as defined in the Plan), shall be in form and substance
reasonably satisfactory to the Administrative Agent, the Required Consenting
Lenders and the Initial Backstop Lenders;

 
               (e)  
the Backstop Commitment Letter shall have been amended pursuant to an amendment
in form and substance reasonably satisfactory to the Administrative Agent, and
each of the Initial Backstop Lenders and the Backstop Commitment Letter shall be
in full force and effect;

 
               (f)  
unless waived by the Administrative Agent, the Company, and the Initial Backstop
Lenders, the Revolver Commitment Letter shall have been executed and delivered
and be in full force and effect and, notwithstanding anything to the contrary
contained in the Support Agreement or the Term Sheet, shall provide for
commitments in the aggregate amount of $40,000,000; and

 
               (g)  
receipt by the Administrative Agent’s and the Initial Backstop Lenders’ counsel
and financial advisors of all reasonable fees and expenses incurred by such
counsel and financial advisor through the date hereof.

 
Section 4.   CONTINUING EFFECT.  Except as expressly amended hereby, the terms
of the Support Agreement are and shall remain in full force and effect.  All
references in the Support Agreement or the Definitive Documentation to “this
Support Agreement” or “the Support Agreement” shall mean the Support Agreement
as amended hereby.
 
Section 5.   COUNTERPARTS.  This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile or electronic (e.g.,
.pdf) transmission), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.  The execution and delivery of this Amendment by any Consenting
Lender shall be binding upon each of its successors and permitted assigns and
binding in respect of all of its Loans, including any acquired subsequent to its
execution and delivery hereof and prior to the effectiveness hereof.
 
Section 6.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.
 


6
 

--------------------------------------------------------------------------------

                                 IN IN WITNESS WHEREOF, the parties have entered
into this Amendment on the day and year first above written.
 
JOURNAL-STAR PRINTING CO.
ACCUDATA, INC.
K. FALLS BASIN PUBLISHING, INC.
LEE CONSOLIDATED HOLDINGS CO.
LEE PUBLICATIONS, INC.
LEE PROCUREMENT SOLUTIONS CO.
SIOUX CITY NEWSPAPERS, INC.
PULITZER INC.
PULITZER TECHNOLOGIES, INC.
PULITZER NEWSPAPERS, INC.
FLAGSTAFF PUBLISHING CO.
HANFORD SENTINEL INC.
KAUAI PUBLISHING CO.
NAPA VALLEY PUBLISHING CO.
NIPC, INC. f/k/a NORTHERN ILLINOIS
          PUBLISHING CO., INC.
NORTHERN LAKES PUBLISHING CO.
PANTAGRAPH PUBLISHING CO.
PULITZER MISSOURI NEWSPAPERS, INC.
PULITZER UTAH NEWSPAPERS, INC.
SANTA MARIA TIMES, INC.
SOUTHWESTERN OREGON PUBLISHING CO.
YNEZ CORPORATION
 
Each as a Company Party
[dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
LEE ENTERPRISES, INCORPORATED,
as the Company
 
            [cschmidt.jpg]
By: _______________________________
Name:  Carl G. Schmidt
Title:  Vice President, Chief Financial   
Officer and Treasurer
 
 
 
 
INN PARTNERS, L.C., as a Company
Party
 
By: ACCUDATA, INC., Managing
      Member
[dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
 
FAIRGROVE LLC, as a Company Party
 
By: ST. LOUIS POST-DISPATCH, LLC,
       Managing Member
      [dwaterman.jpg]
By: ______________________________
Name:  C. D. Waterman III
Title:  Secretary
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
ST. LOUIS POST-DISPATCH LLC
STL DISTRIBUTION SERVICES LLC
SUBURBAN JOURNALS OF GREATER ST.
          LOUIS LLC,
PULITZER NETWORK SYSTEMS LLC,
 
Each as a Company Party
 
By:  PULITZER INC., Managing Member,
      [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
NVPC LLC, as a Company Party
 
By: NAPA VALLEY PUBLISHING CO.,
       Managing Member
      [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
 
 
 
 
 
HOMECHOICE, LLC
SHTP LLC
 
Each as a Company Party
 
By:  PULITZER NEWSPAPERS, INC., Managing
        Member
      [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
 
NLPC LLC, as a Company Party
 
By: NORTHERN LAKES PUBLISHING
       CO., Managing Member
      [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
SOPC LLC, as a Company Party
 
By:  SOUTHWESTERN OREGON PUBLISHING
        CO., Managing Member
      [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
HSTAR LLC, as a Company Party
 
By:  PANTAGRAPH PUBLISHING CO.,
       Managing Member
      [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 

   
DEUTSCHE BANK TRUST COMPANY AMERICAS,
in its capacity as Administrative Agent and a Consenting 
Lender
              [deutschebnk.jpg]   

 
 



 
 

--------------------------------------------------------------------------------

 

Appendix 1 to
First Amendment to Support Agreement
 
Lee Enterprises, Inc.
Covenant Summary

                                                                           
Covenant Summary
                                                                           
FY2012
 
FY2013
 
FY2014
 
FY2015
 
FY2016
             
Calendar Year Period
1Q2012
2Q2012
3Q2012
 
4Q2012
1Q2013
2Q2013
3Q2013
 
4Q2013
1Q2014
2Q2014
3Q2014
 
4Q2014
1Q2015
2Q2015
3Q2015
 
4Q2015
1Q2016
2Q2016
3Q2016
   
($ in millions)
   
Fiscal Year Period
2Q2012E
3Q2012E
4Q2012E
FY2012E
1Q2013E
2Q2013E
3Q2013E
4Q2013E
FY2013E
1Q2013E
2Q2013E
3Q2013E
4Q2013E
FY2014E
1Q2014E
2Q2014E
3Q2014E
4Q2014E
FY2015E
1Q2015E
2Q2015E
3Q2015E
4Q2015E
FY2016E
                                                                 
Covenant Summary
                                                                               
                                     
Leverage Covenant
   
10.00x
10.00x
10.00x
 
10.00x
10.00x
10.00x
9.90x
 
9.90x
9.90x
9.70x
9.60x
 
9.50x
9.50x
9.30x
9.20x
 
9.10x
7.85x
7.75x
7.65x
                                                                   
Coverage Covenant
   
1.50x
1.50x
1.25x
 
1.10x
1.08x
1.08x
1.08x
 
1.08x
1.08x
1.08x
1.08x
 
1.10x
1.10x
1.10x
1.10x
 
1.10x
1.05x
1.05x
1.05x
                                                                   
Annual Capex Limit
         
$20.0
       
$20.0
       
$20.0
       
$20.0
       
$20.0




 
 
 

--------------------------------------------------------------------------------

 

Appendix 2 to
First Amendment to Support Agreement
 
(See attached Exhibit 10.1 filed to this Form 8-K for Appendix 2 hereto.)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Appendix 3 to
First Amendment to Support Agreement
 
 

 
 
 

--------------------------------------------------------------------------------

 

Appendix 4 to
First Amendment to Support Agreement

(See attached Exhibit 10.3 filed to this Form 8-K for Appendix 4 hereto.)
